DETAILED ACTION
Claims 1-20 are pending. Applicant has amended claims 1, 11 and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2017/0195994 A1) in view of Lei et al. (US 2019/0130425 A1).

As to claim 1, Cole teaches a system for facilitating management of a time-varying resource pool, the system comprising:
a processor (processing device 148; Fig. 1 and associated text);
a memory coupled to the processor and storing processor-executable instructions that (memory device 150; Fig. 1 and paragraph [0042]), when executed, configure the processor to:
obtain a time-series data set including data entries associated with one or more consumed resources (The resource tracking and allocation system may extract resource data associated with user resources from various sources; paragraph [0039], recurring payments; paragraph [0043], the resource application may parse out the resources including the month expenses of a user for a granular view of the individual resources of the user; paragraphs [0044]-[0045], [0055]);
identify one or more recurring resource allocations based on recurring data entries of the time-series data set (recurring payments; paragraph [0043], recurring paychecks, pattern deposit; paragraph [0053]);
identify additional resource allocations based on irregularly-timed data entries of the time-series data set (the resource application may parse out the resources including the month expenses of a user; paragraphs [0044]-[0045], outflow transfers, payments … check images uploaded by user, loyalty points that can be redeemed for products and services; paragraphs [0053], [0055]);
determine a forecasted resource pool value based on a weighted (critical and non-critical) combination of the identified recurring resource allocations and the identified additional resource allocations, wherein at least one of the identified recurring resource allocations and at least one of the identified additional resource allocations are each assigned a respective weight in determining the forecasted resource pool value (determine forecasted balance of resources based on current account balances, scheduled payments, and scheduled saving goals; paragraph [0030], the resource application may generate and display a forecast of the determined balances, schedules and goals via an interactive interface; paragraph [0044], [0070] and Critical tasks may refer to customary, periodic allocations/resource transfers of the user … the user may specify the critical tasks … The system may determine the resource levels available or likely to be available to the user … the system may determine, for each user resource, the available resources values and expected inflow resource transfers that may be transferred or otherwise utilized at the instance of time or within the allocation time period … the user may seek to view the resource value/amount that he/she can spend for other non-critical activities for a particular week; paragraph [0067]); and
upon detection of a trigger condition, generate data to display, via a user interface, a scaled resource allocation value based on the forecasted resource pool value, the scaled resource allocation value corresponding to at least one time-based reference (display the forecasted balance on the application of the user mobile device … day-to-day real-time analysis … daily or month basis. The system may project savings for the user if the user selects to invest or add to a saving program; paragraph [0030], [0044] and [0086]-[0089] and The system may then initiate a display of the net resource availability for usage and also a display of resource availability of individual user resources for the particular week and also projections for subsequent weeks; paragraph [0067]).
Cole does not teach wherein at least one of the identified recurring resource allocations and at least one of the identified additional resource allocations are each assigned a substantially equal weight.
However, Lei teaches predict forecast demand of a resource/item by applying machine learning algorithm to previous/history consumed/sale data. A weight is assigned for each method/trained model to obtain the final value of the resource/item (abstract and paragraphs [0039]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lei to the system of Cole because Lei teaches a method to apply a new and advantages of machine learning / training model to obtain the most accurate result. Furthermore, although Lei does not teach substantially equal weight, however, assigning weight value substantially equal or different is also well known in the art and would have been obvious to assigned substantially equal weight based on user/developer requirement.

As to claim 2, Cole teaches wherein detection of the trigger condition is based on input received on a graphical user interface to navigate to visual elements associated with the at least one time-based reference (paragraph [0044], [0086]-[0089]).

As to claim 3, Cole teaches wherein the at least one time-based reference includes one or more successive dates along a time spectrum (monthly; paragraph [0044]).

As to claim 4, Cole teaches comprising a user input device, and wherein the memory includes processor-executable instructions that configure the processor to:
receive, via the user input device, an input associated with an additional resource constraint (user selects to invest or add to a saving program; paragraph [0030], [0044] and user manipulate spending and saving; paragraph [0087]);
determine an updated forecasted resource pool value based on the additional resource constraint (illustrating and adjustment to future spending and/or future saving; paragraph [0087]); and
display a scaled resource allocation value based on the updated forecasted resource pool value, the scaled resource allocation value corresponding to at least one time-base reference (illustrating ... presents the user with a real-time illustration of future resource implications based on the adjustments to spending and/or saving; paragraph [0087]-[0088]).

As to claim 5, Cole teaches wherein the scaled resource allocation value is a weighted value based on the forecasted resource pool value and the time-based reference (paragraph [0088]).

As to claim 6, Cole teaches wherein identifying the one or more recurring resource allocations based on the time-series data set is based on rules-based pattern recognition (paragraph [0029], [0045], [0051]).

As to claim 7, Cole teaches wherein the rules-based pattern recognition includes time-based threshold margins for identifying the one or more recurring resource allocations in the time-series data set (paragraph [0071], [0081], [0097], [0129]).

As to claim 8, Cole teaches wherein obtaining the time-series data set is triggered based on detected resource allocations altering the time-varying resource pool value greater than a threshold amount (paragraph [0009], [0081]).

As to claim 9, Cole teaches wherein the memory includes processor-executable instructions that configure the processor to: determine that the forecasted resource pool value meets an excess threshold value; and generate data for display via a user interface to display a notification that the forecasted resource pool value has reached a milestone value (paragraph [0074]-[0075]).

As to claim 10, Cole teaches wherein the trigger condition is based on an elapsed time duration satisfying a threshold value (5 years; paragraph [0074]).

As to claim 11, it is the same as the system claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 12-19, see rejections of claims 2-9 above, respectively.

As to claim 20, it is the same as the system claim 1 above except this is a non-transitory computer-readable medium claim, and therefore is rejected under the same ground of rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LaBute et al. (US 2019/0243686 A1) teaches the system to predict resource usage for cluster in the future based at least in part on the time series of the past usage data using machine learning algorithm.
Abiodun et al. (State-of-the-art in artificial neural network applications: A survey) teaches a survey of neural network applications in the real-world scenario. It provides a taxonomy of artificial neural networks (ANNs) and furnish the reader with knowledge of current and emerging trends in ANN applications research and area of focus for researcher. The study covers many applications of ANN techniques in various disciplines which include computing, science, engineering, medicine, environmental, agriculture, technology, business, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 29, 2022